Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Election/Restrictions
Applicant’s election without traverse of group I, claims 1-10 in the reply filed on 11/15/2021 is acknowledged.  Claims 11-23 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Thus, claims 1-10 are presently pending in this application.
Applicant timely traversed the restriction requirement in the reply filed on 11/15/2021 with the election of species 5 (Figs. 14A-14C).  The traversal is on the grounds that Species 4 (Figs. 13A-13B) are directed to the same embodiment and therefore Species 4 should be rejoined with Species 5.  This is not found persuasive because par. 00121 of the specification filed 10/24/2019 discloses Fig. 14A as a separate embodiment which includes a second magnet 495 which is not disclosed in Figs. 13A-13B.  Therefore, Figs. 14A-14C are directed to a mutually exclusive embodiment that is not an obvious variant of the embodiment in Figs. 13A-13B.  The requirement is still deemed proper and is therefore made FINAL.

	Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1 and 8 are rejected under 35 U.S.C. 103 as being unpatentable over Jones et al. (2011/0152913) in view of Chitre et al. (2013/0245758) “Chitre”. 
Regarding claim 1, Jones discloses a tissue expander 500 (Fig. 5A) having an integrated drain (par. 0127 and Figs. 18A-18C disclose a port 224 having an opening integrally formed within shell 223) comprising: a shell 223 having an injection port opening 224 and one or more drainage holes (opening that connects to device 225 (Figs. 18A-18C) and drainage holes of tubings 226/227; the claim does not require the injection port and the drainage holes to be integral with the shell): an injection port 224 disposed in said injection port opening of said shell, wherein said injection port forms a fluid-tight seal with said shell (Figs. 18A-18C disclose a flanged connection within a groove of the outer shell 223 to create a seal and a one way valve 222 only allows for fluid exchange when open); said injection port including a moveable barrier membrane (piston 232), wherein said moveable barrier membrane is moveable between a first position for inflating and deflating said shell with a first fluid (as shown in Fig. 18C) and a second position for draining a second fluid from outside said shell (as shown in Fig. 18B, a fluid instead of gas is capable of draining from outside shell 220); except for said injection port including a needle guard having a needle guard base with a top surface; a moveable barrier membrane overlying the top surface of said needle guard base. 
However, Chitre teaches a similar tissue expander comprising a needle guard 50 having a needle guard base with a top surface (Fig. 3).  The combination of the needle guard with the outer shell 223 of Jones would arrive at the moveable barrier membrane 232 overlying the top surface of said needle guard base. Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to modify the tissue expander in Jones to include said injection port including a needle guard having a needle guard base with a top surface; a moveable barrier membrane overlying the top surface of said needle guard base, as taught and suggested by Chitre, for preventing the needle from penetrating through the opposite end of the shell 220 located adjacent a chest wall. 
Regarding claim 8, Jones in view of Chitre disclose the claimed invention of claim 1; except for a magnet coupled with said moveable barrier membrane: a compressible spring coupled with said magnet, wherein said compressible spring is compressible for storing energy as said moveable barrier membrane moves from the first position to the second position.  However, Jones teaches another embodiment comprising a magnet 263 coupled with a moveable barrier membrane 264.  The combination of the magnet 263 with the compressible spring 231 would arrive at the compressible spring coupled with said magnet; wherein the compressible spring is compressible for storing energy as said moveable barrier membrane moves from the first position to the second position (par. 0127). Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to modify the tissue expander in Jones to include magnet coupled with said moveable barrier membrane: a compressible spring coupled with said magnet, wherein said compressible spring is compressible for storing energy as said moveable barrier membrane moves from the first position to the second position, as taught and suggested by Jones, for allowing external magnetic manipulation of the moveable barrier membrane.

Allowable Subject Matter
Claims 2-7 and 9-10 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YASHITA SHARMA whose telephone number is (571)270-5417.  The examiner can normally be reached on 10am-6pm M-F.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jerrah Edwards can be reached on 408-918-7557.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/YASHITA SHARMA/
Primary Examiner, Art Unit 3774